 

Exhibit 10.3

DDR CORP.

STOCK OPTION AWARD MEMORANDUM

 

1.

Holder:

[PARTICIPANT NAME] (the “Holder”)

 

 

 

2.

Plan:

[PLAN NAME] (the “Plan”)

 

 

 

3.

Date of Grant:

[GRANT DATE] (the “Date of Grant”)

 

 

 

4.

Number of Common Shares Subject to Option Right:

[# SHARES]

 

 

 

5.

Option Price per Common Share:

$[OPTION PRICE]

 

 

 

6.

Intended Status of Option Right:

 

 

 

 

o

If this box is checked, the Option Right (“Option”) is a non-qualified stock
option and is not an Incentive Stock Option, and the Option shall be construed
and exercised consistent with such description.

 

 

o

If this box is checked, or if neither this box nor the box above is checked, the
Option is an Incentive Stock Option, and the Option shall be construed and
exercised consistent with such description.

 

7.

Term of Option Right:

____ anniversary of the Date of Grant (the “Expiration Date”)

 

 

 

8.

Vesting Schedule:  If you are then and have been continuously employed by the
Company (subject to the terms of this Stock Option Award Memorandum (the “Award
Memorandum”), the attached Stock Option Terms (the “Agreement”) and the Plan),
the Option shall vest as follows:

 

Vesting Date

No. of Option Shares Vesting

 

 

 

 

 

 

 

Additional provisions regarding the vesting of the Option, and other terms and
conditions of the Option, are specified in the Agreement.  Capitalized terms not
defined in this Award Memorandum shall have the meaning as defined in the
Agreement, or if not defined therein, in the Plan.

 

ACCEPTANCE OF AWARD

 

I accept the Option granted to me on the Date of Grant as specified in this
Award Memorandum, and I agree to be bound by the terms and conditions of the
Award Memorandum, the Agreement and the Plan.

 

DDR CORP., an Ohio corporation

 

HOLDER

By:

 

 

 

 

Name:

 

Name:

 

Title:

 

 

 

--------------------------------------------------------------------------------

 

STOCK OPTION TERMS

 

DDR Corp., an Ohio corporation (the “Company”), has granted to the Holder named
in the Award Memorandum the Option to purchase the number of Common Shares
(“Shares”) set forth in the Award Memorandum effective as of Date of Grant
specified in the Award Memorandum.  The Option shall represent the right of the
Holder to receive Common Shares subject to and upon these terms and conditions
(the “Agreement”).  The Option has been granted pursuant to the Plan and is
subject to all provisions of the Plan and the Award Memorandum, which are hereby
incorporated herein by reference, and to the following provisions of this
Agreement (capitalized terms not defined in this Agreement shall have the
meaning as defined in the Award Memorandum, or if not defined therein, in the
Plan):

 

1.Grant of Option.  The Company has granted to the Holder the option to purchase
the number of Shares set forth in the Award Memorandum at the Option Price per
Share set forth in the Award Memorandum and upon and subject to the other terms
and conditions hereof and the Plan.

 

2.Term of the Option; Vesting.  The Option is exercisable, in whole or in part,
once vested, in accordance with this Agreement and the vesting schedule set
forth in the Award Memorandum.  Shares for which the Option has become
exercisable shall be referred to herein as “Vested Shares,” and Shares for which
the Option has not become exercisable shall be referred to herein as “Unvested
Shares.”  The Option shall terminate on the Expiration Date set forth in the
Award Memorandum (“Expiration Date”) and must be exercised, if at all and to the
extent exercisable, before such date and shall not thereafter be exercisable,
notwithstanding anything herein to the contrary.  Notwithstanding anything
contained herein to the contrary, it shall be a condition to the Holder’s right
to exercise the Option with respect to any Vested Shares that there shall have
been filed with the Securities and Exchange Commission an effective registration
statement on Form S-8 (or such other form as the Company shall deem necessary)
with respect to the Shares to be received upon exercise.

 

3.Exercise.  Subject to the other terms and conditions hereof, the Option shall
be exercisable from time to time by written notice to the Company (in the form
required by the  Company) which shall:

 

(a)state that the Option is thereby being exercised, the number of Shares with
respect to which the Option is being exercised, each person in whose name any
certificates or book entry for the Shares should be registered and such person’s
address;

 

(b)be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by anyone other than the Holder, be accompanied by
proof satisfactory to counsel for the Company of the right of such person or
persons to exercise the Option under the Plan and all applicable laws and
regulations; and

 

(c)be accompanied by such representations, warranties or agreements with respect
to the investment intent of such person or persons exercising the Option as the
Company may reasonably request, in form and substance satisfactory to counsel
for the Company.

 

As conditions to the exercise of the Option and the obligation of the Company to
issue Shares upon the exercise thereof, the proposed recipient of the Shares
shall make any representation or warranty to comply with any applicable law or
regulation or to confirm any factual matters reasonably requested by the Company
or its counsel.

 

Upon exercise of the Option and the satisfaction of all conditions thereto, the
Company shall arrange for the Shares to be held in book entry form or deliver a
certificate or certificates for Shares to the

-2-

--------------------------------------------------------------------------------

 

specified person or persons at the specified time upon receipt of the aggregate
exercise price for such Shares by any method of payment authorized by the Plan.

 

4.Termination of Employment.  Upon termination of the Holder’s employment with
the Company, the Option will be governed as follows:

 

(a)Termination by Death.  If the Holder’s employment with the Company or any
Subsidiary terminates by reason of death, the Option (to the extent not vested)
shall become immediately and automatically vested and exercisable in full, and
the Option may thereafter be exercised by the estate of the Holder (acting
through its fiduciary) for a period of one year.  The balance of the Option will
be forfeited if not exercised as provided for in this
subsection.  Notwithstanding the foregoing, in no event will the Option be
exercisable on or after the Expiration Date.

 

(b)Termination by Reason of Disability.  If the Holder’s employment with the
Company or any Subsidiary terminates by reason of a permanent and total
disability as defined in Section 22(e)(3) of the Code (“Disability”), the Option
(to the extent not vested) shall become immediately and automatically vested and
exercisable in full, and the Option may thereafter be exercised by the Holder
(or by the Holder’s duly authorized legal representative if the Holder is unable
to exercise the Option as a result of the Holder’s Disability) for a period of
one year; provided, however, that if the Option is an Incentive Stock Option,
the Option will remain exercisable following such termination of employment no
longer than permitted by Section 422 of the Code.  If the Holder dies before the
Option is so exercised, any unexercised Option held by the Holder shall
thereafter be exercisable by the estate of the Holder (acting through its
fiduciary) for the duration of such one-year period.  The balance of the Option
will be forfeited if not exercised as provided for in this
subsection.  Notwithstanding the foregoing, in no event will the Option be
exercisable on or after the Expiration Date.

 

(c)Termination Without Cause Other than Following a Change in Control.  If the
Holder’s employment with the Company or any Subsidiary is terminated by the
Company or such Subsidiary without Cause (as defined below), other than in the
circumstances described in Section 4(d):

 

(i)in the case of an Option that is not an Incentive Stock Option, the Option
shall continue to vest following such termination of employment to the same
extent that the Option would vest had the Holder remained continuously employed
by the Company through the latest vesting date set forth in the Award Memorandum
(the “Final NQSO Vesting Date”), and the Option may be exercised by the Holder
with respect to Vested Shares until 90 days after the Final NQSO Vesting Date.

 

(ii)in the case of an Option that is an Incentive Stock Option, the Option (to
the extent not vested) shall continue to vest following such termination of
employment to the same extent that the Option would vest had the Holder remained
continuously employed by the Company through the date that is three months after
such termination of employment, and the Option may be exercised by the Holder
with respect to Vested Shares only until such date.

 

The balance of the Option will be forfeited if not exercised as provided for in
this subsection.  Notwithstanding the foregoing, in no event will the Option be
exercisable on or after the Expiration Date.  For purposes of this Section 4(c)
and Section 4(d), “Cause” shall have the meaning as defined in the Holder’s
employment, change in control or similar agreement with the Company or any
Subsidiary (an “Individual Agreement”), if any, or if there is no Holder’s
Individual Agreement or if it does not define Cause, the term “Cause” shall
mean: (w) conviction of the Holder for committing a felony under federal law or
in the law of the state in which such action occurred; (x) dishonesty in the
course of fulfilling the Holder’s employment duties; (y) willful and deliberate
failure on the part of the Holder to perform the Holder’s employment duties in
any material respect; or (z) prior to a Change in Control, such other events

-3-

--------------------------------------------------------------------------------

 

as shall be determined by the Committee. The Committee shall, unless otherwise
provided in the Holder’s Individual Agreement, have the sole discretion to
determine whether Cause exists for purposes of this Section 4(c) or Section
4(d), and its determination shall be final.

 

(d)Termination Without Cause or Termination for Good Reason After a Change in
Control.  If, within two years following a Change in Control, the Holder’s
employment with the Company or any Subsidiary is terminated by the Company or
such Subsidiary without Cause or is terminated by the Holder for Good Reason,
the Option (to the extent not vested) shall become immediately and automatically
vested and exercisable, and then the Option may thereafter be exercised by the
Holder (i) if the Option is not an Incentive Stock Option, at any time after the
date of such termination of employment or (ii) if the Option is an Incentive
Stock Option, for the period ending on the date that is three months after such
termination of employment. The balance of the Option will be forfeited if not
exercised as provided for in this subsection. Notwithstanding the foregoing, in
no event will the Option be exercisable on or after the Expiration Date.  For
purposes of this Section 4(d), “Good Reason” is used as defined in the Holder’s
Individual Agreement, if any, or if there is no Holder’s Individual Agreement or
if it does not define Good Reason, the term “Good Reason” shall mean: (x) a
material reduction in the nature or scope of the responsibilities, authorities
or duties of the Holder attached to the Holder’s position held immediately prior
to the Change in Control; (y) a change of more than 50 miles in the location of
the Holder’s principal office immediately prior to the Change in Control; or (z)
a material reduction in the Holder’s remuneration upon or after the Change in
Control; provided, that no later than 90 days following an event constituting
Good Reason the Holder gives notice to the Company or its successor following
the Change in Control of the occurrence of such event and such entity fails to
cure the event within 30 days following the receipt of such notice.  The
Committee shall, unless otherwise provided in the Holder’s Individual Agreement,
have the sole discretion to determine whether Good Reason exists for purposes of
this Section 4(d), and its determination shall be final.

 

(e)Termination for Cause.  If the Holder’s employment with the Company or any
Subsidiary terminates for Cause, any Unvested Shares will be forfeited and
terminate immediately upon termination and any unexercised Vested Shares shall
be forfeited and terminate 30 days after the date employment terminates. The
balance of the Option will be forfeited if not exercised as provided for in this
subsection. Notwithstanding the foregoing, in no event will the Option be
exercisable after the Expiration Date.

 

(f)Other Termination.  Unless otherwise determined by the Committee, if the
Holder’s employment with the Company or any Subsidiary terminates other than in
the circumstances described in subsections (a), (b), (c), (d) or (e) of this
Section 4, any Vested Shares at the time of termination must be exercised by the
Holder within three months after the date the Holder’s employment
terminates.  The balance of the Option will be forfeited if not exercised as
provided for in this subsection.  Notwithstanding the foregoing, in no event
will the Option be exercisable on or after the Expiration Date.  Except as
otherwise provided in Section 4(c), and unless otherwise determined by the
Committee, any Unvested Shares under the Option shall be forfeited upon
termination.

 

(g)Leave of Absence.  If the Holder is granted a leave of absence by the Company
or any Subsidiary, his or her employment will not be considered terminated, and
he or she will continue to be deemed an employee of the Company or Subsidiary
during such leave of absence or any extension thereof granted by the Company or
Subsidiary for purposes of the Plan; provided, that in the case of an Option
that is an Incentive Stock Option, but subject to the Plan, a leave of absence
of more than three months will be viewed as a termination of employment unless
continued employment is guaranteed by contract or statute.

 

5.Transferability.  Except as provided in the sentence that immediately follows,
the Option and the Holder’s rights therein are not transferable by the Holder
other than by will or the laws of descent

-4-

--------------------------------------------------------------------------------

 

and distribution or pursuant to a qualified domestic relations order (as defined
in the Internal Revenue Code or the Employee Retirement Income Security Act of
1974, as amended).  Notwithstanding the foregoing, if the Option is not an
Incentive Stock Option, the Holder also may transfer the Option, during his or
her lifetime (a) to one or more members of such Holder’s family, (b) to one or
more trusts for the benefit of one or more of such Holder’s family, (c) to a
partnership or partnerships of members of such Holder’s family, or (d) to a
charitable organization as defined in Section 501(c)(3) of the Code, provided
that no consideration is paid for the transfer and that the transfer would not
result in the loss of any exemption under Rule 16b-3 of the Securities Exchange
Act of 1934, as amended, with respect to any Option.  The transferee of any
Option will be subject to all restrictions, terms and conditions applicable to
the Option prior to its transfer. 

 

6.Taxes.  The Holder hereby agrees to pay to the Company, in accordance with the
terms of the Plan, any federal, state or local taxes of any kind required by law
to be withheld and remitted by the Company with respect to an exercise of the
Option.  The Holder may satisfy such tax obligation, in whole or in part, by (a)
electing to have the Company withhold a portion of the Shares otherwise to be
delivered upon exercise of (or the lapse of restrictions relating to) the Option
with a fair market value equal to the amount of such taxes, or (b) delivering to
the Company Common Shares other than Shares issuable upon exercise of (or the
lapse of restrictions relating to) the Option with a fair market value equal to
the amount of such taxes.  The election, if any, must be made on or before the
date that the amount of tax to be withheld is determined.  If the Holder does
not make such payment to the Company, the Company shall have the right to
withhold from any payment of any kind otherwise due to the Holder from the
Company, any federal, state or local taxes of any kind required by law to be
withheld with respect to an exercise of the Option or the Shares which are the
subject of such Option, so long as such withholding does not result in any
adverse tax consequences under Section 409A of the Code.

7.Subject to the Plan.  This Agreement is made and the Option evidenced hereby
is granted under and pursuant to, and they are expressly made subject to all of
the terms and conditions of, the Plan, notwithstanding anything herein to the
contrary.  The Option and the terms and conditions of the grant evidenced by
this Agreement are subject to mandatory adjustment under Section 12 of the Plan.
The Holder hereby acknowledges receipt of a copy of the Plan and that the Holder
has read and understands the terms and conditions of the Plan.  In the event of
a conflict between the terms of this Agreement, the Award Memorandum and the
Plan, the terms of the Plan shall govern.  In the event of a conflict between
the terms of this Agreement and the Award Memorandum, the terms of this
Agreement shall govern.

 

8.Relation to Other Benefits.  Any economic or other benefit to the Holder under
this Agreement, the Award Memorandum or the Plan shall not be taken into account
in determining any benefits to which the Holder may be entitled under any
profit-sharing, retirement or other benefit or compensation plan maintained by
the Company or any of its Subsidiaries and shall not affect the amount of any
life insurance coverage available to any beneficiary under any life insurance
plan covering employees of the Company or any of its Subsidiaries.

 

9.Restrictive Covenants.  In the event the Holder breaches any of the
restrictive covenants set forth in the Holder’s Individual Agreement (if any)
while such restrictive covenants are in effect, the Holder will forfeit any
right to the Option, to the extent the Option has not been exercised, as of the
date of such breach.

 

10.Intent.  It is acknowledged that the United States Treasury Department may
amend or modify from time to time its regulations governing Incentive Stock
Options. Accordingly, if the Option is an Incentive Stock Option, it is
understood and agreed by the Holder that the Company may amend or modify the
Plan and this Agreement in any respect deemed by the Company to be necessary,
appropriate

-5-

--------------------------------------------------------------------------------

 

or desirable to comply with such regulations, as amended or modified from time
to time or to meet the requirements for an Incentive Stock Option. 

 

11.Securities Law Compliance.

 

(a)Notwithstanding any provision of this Agreement or the Award Memorandum to
the contrary, the Option shall not be exercisable unless, at the time the Holder
attempts to exercise the Option, in the opinion of counsel for the Company, all
applicable securities laws, rules and regulations have been complied with.  The
Holder agrees that the Company may impose such restrictions on the Shares as are
deemed advisable by the Company, including, without limitation, restrictions
relating to listing or trading requirements.  The Holder further agrees that
certificates representing the Shares, if any, may bear such legends and
statements as the Company shall deem appropriate or advisable to assure, among
other things, compliance with applicable securities laws, rules and regulations.

 

(b)The Holder agrees that any Shares which the Holder may acquire by virtue of
the Option may not be transferred, sold, assigned, pledged, hypothecated or
otherwise disposed of by the Holder unless (i) a registration statement or
post-effective amendment to a registration statement under the Securities Act of
1933, as amended, with respect to such Shares has become effective so as to
permit the sale or other disposition of such Shares by the Holder, or (ii) there
is presented to the Company an opinion of counsel satisfactory to the Company to
the effect that the sale or other proposed disposition of such Shares by the
Holder may lawfully be made otherwise than pursuant to an effective registration
statement or post-effective amendment to a registration statement relating to
such Shares under the Securities Act of 1933, as amended.

 

12.Rights of the Holder.  The Option is a voluntary, discretionary bonus being
made on a one-time basis and it does not constitute a commitment to make any
future awards.  The Option and any payments made hereunder will not be
considered salary or other compensation for purposes of any severance pay or
similar allowance, except as otherwise required by law.  The granting of the
Option shall in and of itself not confer any right on the Holder to continue in
the employ of the Company and shall not interfere in any way with the right of
the Company to terminate the Holder’s employment at any time, subject to the
terms of any Individual Agreement between the Company and the Holder.  The
Holder shall have no dividend, voting or other rights of a stockholder with
respect to the Shares which are subject to the Option prior to the purchase of
such Shares upon exercise of the Option and the execution and delivery of all
other documents and instruments deemed necessary or desirable by the Company.

 

13.Amendment.  Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall adversely affect the Holder’s rights with
respect to the Option without the Holder’s consent and the Holder’s consent
shall not be required to an amendment that is deemed necessary by the Company to
ensure compliance with Section 10D of the Exchange Act.

 

14.Severability.  If any provision of this Agreement or the Award Memorandum or
the application of any provision hereof or thereof to any person or
circumstances is held invalid or unenforceable, the remainder of this Agreement
and the Award Memorandum and the application of such provision in any other
person or circumstances shall not be affected, and the provisions so held to be
invalid or unenforceable shall be reformed to the extent (and only to the
extent) necessary to make it enforceable and valid.

 

15.Electronic Delivery.  The Company may, in its sole discretion, deliver any
documents related to the Option and the Holder’s participation in the Plan, or
future awards that may be granted under the Plan, by electronic means or request
the Holder’s consent to participate in the Plan by electronic

-6-

--------------------------------------------------------------------------------

 

means.  The Holder hereby consents to receive such documents by electronic
delivery and, if requested, agrees to participate in the Plan through an on-line
or electronic system established and maintained by the Company or another third
party designated by the Company. 

 

16.Successors and Assigns.  Without limiting Section 5 hereof, the provisions of
this Agreement shall inure to the benefit of, and be binding upon, the
successors, administrators, heirs, legal representatives and assigns of the
Holder, and the successors and assigns of the Company.

 

17.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of Ohio, except to the extent otherwise
governed by Federal law.

-7-